Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/02/2021 has been entered.
This communication is responsive to Amendment, filed 12/02/2021.
 	Claims 1-6, 8-21 are pending in this application. This action is made non-Final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claims 1-6, 8-21 are rejected under 35 U.S.C. 103 as being unpatentable over Jessee et al. (US Pat No. 8,010,502) in view of Hwang et al. (US Pat No. 9286165).
As to claims 1, 8, 15, Jessee teaches a method, comprising operations of a processor in a host of a computing system having a host and a storage system, the operations comprising:
	receiving a search request (i.e. a first step 610 is to determine whether the first and second 32-byte blocks in the overall unallocated block (e.g., the unallocated cluster or file slack) has a "." entry and a ".." entry ... each 32-byte block of the overall unallocated block is examined, col. 7, line 44 to col. 8, line 3) to identify data of a data unit of a file deleted from the storage system by erasure of location identifying metadata associated with the deleted data unit wherein data of the deleted data unit still resides in a storage space of the storage system and wherein the search request includes specified search parameters (i.e. when a file is deleted, its directory entry's first byte 102 is overwritten with the value 0xE5. Thus, if a 32-byte block of data has a value of 0xE5 in its first byte, it is more likely that it is a directory entry, col. 6, lines 5-21);
	in response to the search request, scanning data subunits of storage space including unallocated storage space (i.e. Each unallocated block of data is then processed (step 512) ... When the last block is processed, metadata from blocks that were determined, at step 512, to be valid directory entries may be extracted and communicated (step 514). The metadata communicated may include such information as the name of a file, the times that the file was created, last written to, and last accessed, the time that the file or a portion thereof was deleted, the location in the data store where the file was or is stored, and the size of the file, col. 6, line 49 to col. 7, line 11) of the storage system to identify storage space locations of scanned storage space meeting specified search parameters (i.e. the system then attempts to extract a contiguous block of data that is equal to the file's size 120, beginning from the starting cluster stored in bytes 114 and 118 of the directory entry 100. If any of the clusters in that contiguous block belong to an allocated file, they may be skipped and the next available cluster used instead, col. 7, lines 12-26) of the search request and containing data of the deleted data unit of the file (i.e. a file recovery system examines every unallocated block of data to determine whether such unallocated blocks contain directory entries, col. 6, line 49 to col. 7, line 11); and
	restoring (i.e. identify candidate blocks ... recover the content of a deleted file using file information in extracted metadata, and the timeline module 1220 may construct a timeline by using the temporal information in the extracted metadata, col. 23, lines 33-59) location identifying metadata (i.e. the system then proceeds to extract metadata at step 628 for all of the 32-byte blocks whose probability of being a valid directory entry, col. 8, lines 38-43) associated with identified storage space locations to undelete the data units (i.e. the content of a deleted file is then recovered using that extracted metadata, col. 7, lines 12-26) so that restored location identifying metadata remaps identified storage space locations to the data unit of the storage system (i.e. the system may be able to recover a file's data (or portions thereof) by using the cluster address stored in bytes 114 and 118, the file size stored in bytes 120, and a file allocation table of the FAT file system, col. 7, lines 12-26).
	Jessee implicitly teaches the term “searching” as  determine the likelihood that a particular block of a data store is a valid directory entry, col. 1, line 65 to col. 2, line 11; if a 32-byte block of data has a value of 0xE5 in its first byte, it is more likely that it is a directory entry, col. 6, lines 5-21.
	Hwang, in addition, specifically teaches this term (i.e. search for a sector, col. 3, lines 14-31; searching attributes of the backup boot record for a location of a root directory cluster, col. 3, line 3-12; recovering a deleted directory or file, col. 2, lines 9-22).
It would have been obvious to one of ordinary skill of the art having the teaching of Jessee, Hwang before the effective filing date of the claimed invention to modify the system of Jessee to include the limitations as taught by Hwang. One of ordinary skill in the art would be motivated to make this combination in order to search the unallocated area for a location of a backup boot record, analyzing whether a backup boot record of a file system desired to be detected is present in found sectors in view of Hwang (col. 2, lines 9-22), as doing so would give the added benefit of recovering a deleted directory or file as taught by Hwang (col 2, lines 9-22).

As to claims 2, 9, 16, Jessee teaches erased metadata includes erased pointers which prior to erasure, identified a storage space location containing data of the deleted data unit, and wherein the restoring identifying metadata includes rebuilding erased pointers as a function of identified storage space locations to provide rebuilt pointers identifying a storage space location containing data of undeleted identified storage space records (i.e. when a file is deleted, its directory entry's first byte 102 is overwritten with the value 0xE5. Thus, if a 32-byte block of data has a value of 0xE5 in its first byte, it is more likely that it is a directory entry, col. 6, lines 5-21).

As to claims 3, 10, 17, Jessee teaches the specified search parameters include a specified data string so that in response to the search request, at least one of allocated and unallocated storage space of the storage system is scanned to identify a storage space location containing the specified data string (i.e. The candidate blocks may be, for example, blocks located in unallocated clusters, blocks located in unused portions of allocated clusters, or both, col. 2, lines 12-18; recovering directory and file data on a data store ... a 32-byte block of data on a data store may be examined to determine the likelihood that it is a FAT directory entry ... Using the characteristics in combination to determine the probability that a 32-byte block is a valid directory entry, col. 4, lines 5-22).

As to claims 4, 11, 18, Hwang teaches storage space subunits include storage space tracks, each track including a plurality of storage space records and wherein the specified search parameters include at least one of a specified record number of a record within a track, specified record position of a record within a track, a specified key length of data, and a specified length of data so that in response to the search request, at least one of allocated and unallocated storage space of the storage system is scanned to identify storage space tracks having at least one of a specified record number within a track, specified record position within a track, a specified key length of data, and a specified length of data (i.e. searching for the location of the backup boot record may be configured to search for the backup boot record depending on a type of file system based on an input sector map table ... when the file system is a New Technology File System (NTFS), the backup boot record may be searched for by jumping to a sector previous to sectors searched by a unit of a cylinder or by a unit of 2048 sectors, col. 3, lines 36-56).

As to claims 5, 12, 19, Hwang teaches the specified search parameters further include a specified character string, and a specified position of a specified character string within a record so that in response to the search request, at least one of allocated and unallocated storage space of the storage system is scanned to identify storage space tracks having storage space records having a specified character string at a specified position within a record (i.e. searching for the location of the backup boot record may be configured to search for the backup boot record depending on a type of file system based on an input sector map table ... when the file system is a New Technology File System (NTFS), the backup boot record may be searched for by jumping to a sector previous to sectors searched by a unit of a cylinder or by a unit of 2048 sectors, col. 3, lines 36-56).

As to claims 6, 13, 20, Hwang teaches the specified search parameters further include a specified data string so that in response to the search request, identified storage space tracks having storage space records having a specified character string at a specified position within a record are scanned to identify a storage space track containing the specified data string (i.e. searching for the location of the backup boot record may be configured to search for the backup boot record depending on a type of file system based on an input sector map table ... when the file system is a New Technology File System (NTFS), the backup boot record may be searched for by jumping to a sector previous to sectors searched by a unit of a cylinder or by a unit of 2048 sectors, col. 3, lines 36-56).

As to claims 14, 21, Hwang teaches the specified search parameters further include a specified data string so that in response to the search request, identified storage space tracks having storage space records having at least one of a specified record number within a track, specified record position within a track, a specified key length of data, and a specified length of data, are scanned to identify a storage space track having a storage space record containing the specified data string (i.e. searching for the location of the backup boot record may be configured to search for the backup boot record depending on a type of file system based on an input sector map table ... when the file system is a New Technology File System (NTFS), the backup boot record may be searched for by jumping to a sector previous to sectors searched by a unit of a cylinder or by a unit of 2048 sectors, col. 3, lines 36-56).

Response to Arguments
Applicant's arguments with respect to claims 1-6, 8-21 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRANDA LE whose telephone number is (571)272-4112.  The examiner can normally be reached on M-F 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford W Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRANDA LE/Primary Examiner, Art Unit 2153